GIERKE, Judge
(dissenting):
I disagree with the majority’s resolution of both granted issues. Courts-martial must not only be fair; they must appear to be fair. Appellant’s case falls far short on the appearance of fairness.
With regard to the first granted issue, I find defense counsel’s failure to challenge the four affected members for cause inexplicable. There is no doubt that they should not have sat as members “in the interest of having the court-martial free from substantial doubt as to legality, fairness, and impartiality.” RCM 912(f)(1)(N), Manual for Courts-Martial, United States, 1984. Cf. United States v. Glenn, 25 MJ 278 (CMA 1987) (court member’s familial relationship with deputy staff judge advocate should have been disclosed to *207preserve public confidence in fairness of trial); United States v. Coffin, 25 MJ 32 (CMA 1987) (court member who knew accused and had been present at formation where accused was apprehended and accused of being drug dealer “should not have sat” on case); United States v. Smart, 21 MJ 15 (CMA 1985) (court member who was multiple victim of similar crimes should not have sat on case).
While I do not doubt the sincerity or honesty of the members in their disclaimers regarding Colonel Hagelin’s comments, the conflict between their personal interests and their sworn duty as court members demanded that they be excused in the interests of justice. If counsel would not challenge them, the military judge should have done so sua sponte or declared a mistrial. See RCM 912(f)(4) and RCM 915; United States v. Brice, 19 MJ 170 (CMA 1985) (interruption of court-martial for anti-drug lecture by Commandant of Marine Corps); United States v. McCann, 8 USCMA 675, 25 CMR 179 (1958) (lecture by staff judge advocate which discussed certain offenses, including offense charged against accused).
The failure of defense counsel to challenge the members or request a mistrial should not result in waiver in this case. This Court traditionally has not applied waiver for violations of Article 37, Uniform Code of Military Justice, 10 USC § 837. See United States v. Blaylock, 15 MJ 190, 193 (CMA 1983) (“In view of the policy clearly stated in Article 37, we have never allowed doctrines of waiver to prevent our considering claims of improper command control.”). Furthermore, even under traditional waiver rules, the failure to remove the affected members or declare a mistrial was plain error. See United States v. Olano, — U.S. -, -, 113 S.Ct. 1770, 1779, 123 L.Ed.2d 508 (1993) (error is plain if it “seriously affect[s] the fairness, integrity, or public reputation of judicial proceedings”).
I also disagree with the majority’s disposition of the second granted issue on the grounds of waiver. A waiver must be knowing and intelligent. Appellant’s purported waiver was based on the military judge’s questionable advice that another trial could result in a sentence to confinement. In another context, this Court has viewed the comparative severity of sentences through the eyes of the accused and has held that any sentence to confinement may be more severe than a punitive discharge. See Waller v. Swift, 30 MJ 139 (CMA 1990). Under the circumstances of this case, I am not satisfied that appellant made a knowing and intelligent waiver of the command-influence issue.